234 U.S. 224 (1914)
KEOKEE CONSOLIDATED COKE COMPANY
v.
TAYLOR.
SAME
v.
KELLY.
Nos. 372, 373.
Supreme Court of United States.
Submitted May 7, 1914.
Decided June 8, 1914.
ERROR TO THE SUPREME COURT OF APPEALS OF THE STATE OF VIRGINIA.
*225 Mr. J.F. Bullitt and Mr. R.T. Irvine for plaintiff in error.
Mr. J.C. Noel and Mr. C.T. Duncan for defendants in error.
*226 MR. JUSTICE HOLMES delivered the opinion of the court.
These are actions of assumpsit brought by the defendants in error upon orders signed by employes of the plaintiff in error and addressed to it, directing it to pay to bearer `in merchandise only from your store,' to the value specified. These orders were upon scrip issued by the plaintiff in error as an advance of monthly wages in payment for labor performed, and the only controversy between the parties arises from the refusal of the plaintiff in error to pay the indicated amounts in money. The facts were agreed, the Circuit Court gave judgment for the plaintiff and a writ of error was refused by the Supreme Court of Appeals. The ground of the judgment was an act of February 13, 1888, c. 118, amending and reenacting an act of 1887, c. 391, § 3, forbidding any person, firm, or corporation, engaged in mining coal or ore, or manufacturing iron or steel or any other kind of manufacturing to issue for the payment of labor any order unless the same purported to be redeemable for its face value in lawful money of the United States. The plaintiff in error saved its rights under the Fourteenth Amendment and when the Court of Appeals refused to hear the cases brought them here. The writ of error was allowed on September 25, 1912. Norfolk & Suburban Turnpike Co. v. Virginia, 225 U.S. 264, 269.
Of course we do not go behind the construction given to the state law by the state courts. The objections that are urged here are that the statute interferes with freedom of contract, and, more especially, that it is class legislation *227 of a kind supposed to be inconsistent with the Fourteenth Amendment; a West Virginia decision upon a similar statute being cited to that effect. State v. Goodwill, 33 W. Va. 179. The former of these objections, however, is disposed of by Knoxville Iron Co. v. Harbison, 183 U.S. 13, and Dayton Coal & Iron Co. v. Barton, 183 U.S. 23.
It is more pressed that the act discriminates unconstitutionally against certain classes. But while there are differences of opinion as to the degree and kind of discrimination permitted by the Fourteenth Amendment, it is established by repeated decisions that a statute aimed at what is deemed an evil, and hitting it presumably where experience shows it to be most felt, is not to be upset by thinking up and enumerating other instances to which it might have been applied equally well, so far as the court can see. That is for the legislature to judge unless the case is very clear. Lindsley v. Natural Carbonic Gas Co., 220 U.S. 61, 81. Central Lumber Co. v. South Dakota, 226 U.S. 157, 160. Patsone v. Pennsylvania, 232 U.S. 138, 144. The suggestion that others besides mining and manufacturing companies may keep shops and pay their workmen with orders on themselves for merchandise is not enough to overthrow a law that must be presumed to be deemed by the legislature coextensive with the practical need.
Judgments affirmed.